Exhibit 10.2

SECOND AMENDMENT TO THE OPERATIONAL SERVICES AGREEMENT
This Second Amendment to the Operational Services Agreement (“Second Amendment”)
is made and entered into as of the 1st day of December, 2014, by and between
PHILLIPS 66 CARRIER LLC, a Delaware limited liability company (“Carrier”),
PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware limited liability company
(“Holdings”) and PHILLIPS 66 PIPELINE LLC, a Delaware limited liability company
(“Operator”). Carrier and Holdings are collectively referred to herein as
“Company.”
WITNESSETH:
WHEREAS, Company and Operator are parties to that certain Operational Services
Agreement dated June 26, 2013, as amended by the First Amendment thereto
effective as of March 1, 2014 (the “Operational Services Agreement”);
WHEREAS, Company is acquiring certain additional assets during the fourth
quarter of 2014; and
WHEREAS, Company and Operator desire that Operator maintain, operate, manage and
administer such assets for Company, and the parties hereto wish to amend the
Operational Services Agreement accordingly.
NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Company and
Operator, Company and Operator agree as follows:
1.
Unless otherwise noted, the capitalized terms used herein shall have the
definitions set forth in the Operational Services Agreement.

2.
The First Amended Exhibit A to the Operational Services Agreement is hereby
deleted in its entirety and replaced by the Exhibit A attached hereto.

3.
The First Amended Exhibit B to the Operational Services Agreement is hereby
deleted in its entirety and replaced by the Exhibit B attached hereto.

4.
The First Amended Exhibit C to the Operational Services Agreement is hereby
deleted in its entirety and replaced by the Exhibit C attached hereto.

5.
The First Amended Exhibit D to the Operational Services Agreement is hereby
deleted in its entirety and replaced by the Exhibit D attached hereto.


US 3010982v.5

--------------------------------------------------------------------------------



6.
The First Amended Exhibit E to the Operational Services Agreement is hereby
deleted in its entirety and replaced by the Exhibit E attached hereto.

7.
The First Amended Exhibit F to the Operational Services Agreement is hereby
deleted in its entirety and replaced by the Exhibit F attached hereto.

8.
The First Amended Exhibit G to the Operational Services Agreement is hereby
deleted in its entirety and replaced by the Exhibit G attached hereto.

9.
This Second Amendment shall be effective as of December 1, 2014.

10.
Except as expressly set forth herein, all other terms and conditions of the
Operational Services Agreement (including the exhibits attached thereto) shall
remain in full force and effect.



[Signature pages follow.]

2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be signed
by their duly authorized officers as of the date first set forth above.






PHILLIPS 66 PIPELINE LLC
By:
/s/ Todd Denton
 
Todd Denton
 
President








US 3010982v.5
 

--------------------------------------------------------------------------------

 



PHILLIPS 66 CARRIER LLC
By:
Phillips 66 Partners Holdings LLC,
Sole Member of Phillips 66 Carrier LLC


By:
Phillips 66 Partners LP,
Sole Member of Phillips 66 Partners Holdings LLC


By:
Phillips 66 Partners GP, LLC,
General Partner of Phillips 66 Partners LP


By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer

    



Signature Page to Second Amendment to the Operational Services Agreement



--------------------------------------------------------------------------------



PHILLIPS 66 PARTNERS HOLDINGS LLC
By:
Phillips 66 Partners LP,
Sole Member of Phillips 66 Partners Holdings LLC


By:
Phillips 66 Partners GP, LLC,
General Partner of Phillips 66 Partners LP


By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer

    





2



--------------------------------------------------------------------------------

 

Exhibit A
Description of Pipelines, Terminals and Storage Facilities
Attached to and made a part of that certain Operational Services Agreement,
dated June 26, 2013, by and among Phillips 66 Carrier LLC, Phillips 66 Partners
Holdings LLC and Phillips 66 Pipeline LLC, as amended from time to time:
Crude Oil Pipelines
Clifton Ridge to Lake Charles refinery – a 20” crude oil pipeline extending from
the Clifton Ridge marine terminal to the Lake Charles Refinery, in Calcasieu
Parish, Louisiana.
Pecan Grove to Clifton Ridge – a 12” crude oil pipeline extending from the Pecan
Grove marine terminal to the Clifton Ridge marine terminal, in Calcasieu Parish,
Louisiana.
Shell to Clifton Ridge – a 20” crude oil pipeline extending from Shell’s Houma
to Houston pipeline to the Clifton Ridge marine terminal, in Calcasieu Parish
Louisiana.
Refined Product Pipelines
Sweeny to Pasadena – a 12” refined products pipeline extending from the Sweeny
Refinery, in Brazoria County, Texas to the Pasadena terminal, in Harris County,
Texas.
Sweeny to Pasadena – a 18” refined products pipeline extending from the Sweeny
Refinery, in Brazoria County, Texas to the Pasadena terminal, in Harris County,
Texas.
Wood River to Hartford – a 12” refined products pipeline extending from the Wood
River Refinery, in Madison County, Illinois to the Hartford terminal, in Madison
County, Illinois.
Hartford to Explorer – a 24” refined products pipeline extending from the
Hartford terminal, in Madison County, Illinois to the Explorer Pipeline system
in Madison County, Illinois.
Gold Line – a multi-diameter refined products pipeline system extending from the
Rocky Station fence line at Phillips 66 Pipeline LLC’s Borger Products Terminal
located in Borger, Texas, to terminal facilities located in Wichita, Kansas,
Paola, Kansas, Kansas City, Kansas, Jefferson City, Missouri and Cahokia,
Illinois.
Cross Channel Connector – a 20” refined products pipeline extending from the
Pasadena Terminal in Pasadena, Texas, to terminal facilities located at Kinder
Morgan’s Pasadena Terminal and the Galena Park Station in Galena Park, Texas,
and terminating at the Holland Avenue Junction in Galena Park, Texas.






--------------------------------------------------------------------------------



Terminals
Hartford Terminal. Hartford Terminal is located at or near Hartford, Illinois.
The facility consists of a two-bay truck rack with 17,000 barrels of active
terminaling capacity, 13 above-ground storage tanks with approximately 1.1
million barrels of total storage capacity. The Hartford barge dock consists of a
single-berth barge loading facility, approximately 0.8 miles of 8-inch pipeline
and approximately 0.8 miles of 14-inch pipeline from the Hartford terminal to
the Hartford barge dock for delivery.
Pasadena Terminal. Pasadena Terminal is located at or near Pasadena, Texas and
consists of a five-bay truck rack and tankage with 65,000 barrels per day of
active terminaling capacity, 22 above ground storage tanks with approximately
3.2 million barrels of total storage capacity and a vapor combustion unit.
Clifton Ridge Terminal. Clifton Ridge Terminal is located at or near Sulphur,
Louisiana and consists of a single-berth ship dock, 12 above-ground storage
tanks with approximately 3.4 million barrels of total storage capacity and a
truck offloading facility.
Pecan Grove Terminal. Pecan Grove terminal is adjacent to the Clifton Ridge
Terminal. The facility consists of a single-berth barge dock and three
above-ground storage tanks with 142,000 barrels of total storage capacity.
Wichita North Terminal. Wichita North Terminal is located in Wichita, Kansas
adjacent to the Gold Line pipeline system. It consists of a two bay truck rack
with 12,000 barrels of total storage capacity.
Paola Terminal. Paola Terminal is located in Paola, Kansas adjacent to the Gold
Line pipeline system. It consists of 98,000 barrels of total storage capacity.
Kansas City Terminal. Kansas City Terminal is located in Kansas City, Kansas
adjacent to the Gold Line pipeline system. It consists of a five bay truck rack
with 66,000 barrels of total storage capacity.
Jeff City Terminal. Jeff City Terminal is located in Jefferson City, Missouri
adjacent to the Gold Line pipeline system. It consists of a two bay truck rack
with 16,000 barrels of total storage capacity.
East St. Louis Terminal. East St. Louis Terminal is located in Cahokia, Illinois
adjacent to the Gold Line pipeline system. It consists of a six bay truck rack
with 78,000 barrels of total storage capacity.
Bayway Terminal. Bayway Terminal is located in Linden, New Jersey adjacent to
the Bayway Refinery. It consists of a four-track, 120 rail car crude oil
receiving facility with a planned unloading capacity of 75,000 barrels per day
that delivers crude oil to storage tanks at the adjacent refinery.

2



--------------------------------------------------------------------------------



Ferndale Terminal. Ferndale Terminal is located in Ferndale, Washington adjacent
to the Ferndale Refinery. It consists of a two-track, 54 rail car crude oil
receiving facility with a planned unloading capacity of 30,000 barrels per day
that delivers crude oil to storage tanks at the adjacent refinery.
Storage Facilities
Medford Storage Spheres. Medford Storage Spheres are two above ground storage
facilities located at the Central Division pipeline facility in Medford,
Oklahoma. The working capacity of each sphere is 35,000 barrels, and the spheres
are capable of receiving and storing natural gas liquids and petrochemicals,
including refinery grade propylene.
Storage Tank Nos. 1001, 1002 and 1004 at the Wichita North Terminal. These
storage tanks have a nominal shell capacity of 107,000 barrels, 107,000 barrels,
and 108,000 barrels, respectively.
Storage Tank Nos. 8005 and 8010 at the Kansas City Terminal. These storage tanks
have a nominal shell capacity of 80,000 barrels and 101,000 barrels,
respectively.
Storage Tank Nos. 1503, 2001, 1302 at the East St. Louis Terminal. These storage
tanks have a nominal shell capacity of 172,000 barrels, two hundred thousand
200,000 barrels and 135,000 barrels, respectively.
Storage Tank No. 4901 at the Paola Terminal. This storage tank has a nominal
shell capacity of 98,000 barrels.
Storage Tank Nos. 6813 and 6818 at the East St. Louis Terminal. Each of these
storage tanks has a nominal shell storage capacity of 80,000 barrels.

3



--------------------------------------------------------------------------------







Exhibit B
Maintenance Services
Attached to and made a part of that certain Operational Services Agreement,
dated June 26, 2013, by and among Phillips 66 Carrier LLC, Phillips 66 Partners
Holdings LLC and Phillips 66 Pipeline LLC, as amended from time to time:
(a)
Day-to-day routine and emergency supervision, administrative liaison and related
services required in connection with the maintenance and repair of the Pipelines
and Terminals.

(b)
Provision of communications, inspection, surveillance, flow control, corrosion
control, and monitoring.

(c)
Maintenance and repair of the Pipelines and Terminals within such
maintenance/repair parameters and specifications as may be in accordance with
sound engineering and maintenance practices and applicable Laws.

(d)
Implementation of a preventative maintenance program for the Pipelines and
Terminals, including, without limitation, periodic testing, adjustment and
maintenance of the Pipelines and Terminals, in each case in accordance with
prudent maintenance practices and applicable Laws.

(e)
Implementation of a tank maintenance and integrity program for the Pipelines and
Terminals, including, without limitation, periodic testing, maintenance, repair
and/or replacement in each case in accordance with prudent maintenance practices
and applicable Laws.

(f)
Implementation of a marine facility maintenance and integrity program for the
Terminals, including, without limitation, dredging, maintenance, repair, and/or
replacement in each case in accordance with prudent maintenance practices and
applicable Laws.

(g)
Preparation and retention of appropriate records and logs as required by
applicable Laws and that a prudent provider of maintenance services would
maintain regarding the Pipelines and Terminals, which records and logs shall be
made available to Company upon request.

(h)
Reconstruction, reconditioning, overhaul or replacement of the Pipelines and
Terminals.


4



--------------------------------------------------------------------------------



(i)
Establishment of safety, health, environmental, training, emergency response,
spill response and other programs in connection with the maintenance and repair
of the Pipelines and Terminals, in each case as may be required by prudent
maintenance practices or under applicable Laws.

(j)
Providing technical services for purposes of trouble-shooting problems,
improving Pipeline and Terminal performance, upgrading the Pipelines and
Terminals, repairing the Pipelines and Terminals or meeting regulatory or safety
requirements.

(k)
Maintaining compliance with all applicable federal, state and local
environmental, health and safety Laws; in addition, conducting all environmental
investigation and remediation activities, as required by federal, state and
local environmental Laws and/or prudent business practices.

(l)
Facilitate the acquisition of all materials (including spare parts inventories),
equipment, services, supplies and labor necessary for the maintenance and repair
of the Pipelines and Terminals.

(m)
Perform all planning, design and engineering functions related to the
maintenance and repair of the Pipelines and Terminals; selecting contractors and
material suppliers for such activities.

(n)
Advise Company of major plans or significant changes in the maintenance or
repair of the Pipelines and Terminals.

(o)
Close Pipeline valves in connection with a response to any emergency affecting
the Pipelines. The Pipelines shall remain down until such time that it is
determined safe by Company (in consultation with Operator) to resume operation.
For normal scheduled maintenance, Operator will provide Company with sufficient
advance Notice for Company’s planning purposes.

(p)
Prepare excavation plans for Pipeline right-of-way work, and advise Company of
any right-of-way work which could threaten the integrity of the Pipelines.

(q)
Such other Pipeline and Terminal maintenance, repair and related services as
Company may request from time to time.

(r)
The Maintenance Services to be performed by Operator hereunder shall include,
but shall not be limited to, Pipeline repairs, Terminal repairs, aerial pipeline
patrols, population density counts, right-of-way maintenance, gas leakage
surveys, pipeline pigging operations, cathodic protection work as required by
all governmental regulatory agencies,


5



--------------------------------------------------------------------------------



tank cleaning, tank repair and truck rack maintenance. Operator will maintain
suitable meter station, valve inspection and meter proving maintenance programs.
Any operating or maintenance deficiencies so discovered in the Pipelines or
Terminals, or any appurtenances thereto, will be corrected by Operator. Operator
will provide inspectors for monitoring work performed by others in the vicinity
of the Pipelines and Terminals.
(s)
Right-of-Way maintenance shall include, but not be limited to, filling of
washes, mowing weeds and brush, and repair fences. In all cases where Company’s
Pipelines are exposed above the ground, fences, barricades or other suitable
protection shall be erected to protect the Pipelines and associated equipment
from damage due to mowers, trucks or other vehicles. In the event that any known
excavation is to be performed in the vicinity of Company’s Pipelines by Operator
or third parties, Operator shall locate, flag and identify the pertinent lines.
Operator shall also provide a qualified inspector on-site during periods of
construction activity. If a Company Pipeline should be damaged, a prompt report
shall be forwarded to Company describing the incident, extent of damage, and
recommended course of action.


6



--------------------------------------------------------------------------------





Exhibit C
Operating Services
Attached to and made a part of that certain Operational Services Agreement,
dated June 26, 2013, by and among Phillips 66 Carrier LLC, Phillips 66 Partners
Holdings LLC and Phillips 66 Pipeline LLC, as amended from time to time:
(a)
Day-to-day routine and emergency supervision of the operation of the Pipelines
and Terminals.

(b)
Operation of the Pipelines and Terminals’ pump stations and other facilities
within such operating parameters and specifications as may be in accordance with
sound engineering and operating practices and applicable Laws.

(c)
Preparation and retention of appropriate records and logs as required by
applicable Laws and that a prudent provider of operating services would maintain
regarding the Pipelines and Terminals, which records and logs shall be made
available to Company upon request.

(d)
Operator shall perform monitoring and control services (SCADA) for the
Pipelines. Operator shall be responsible for the maintenance of the Pipeline
meter station equipment required for performance of monitoring and control
services, product analysis, and custody transfer measurements in accordance with
Company requirements and/or generally accepted industry practices.

(e)
Operator shall conduct the actual operations and maintenance of the Pipelines
and Terminals in accordance with the directions for product and feedstock
movements given by Company, and shall employ such of its own or outside
personnel as may be necessary to perform this operation and maintenance.

(f)
Determine net volume received and delivered by utilizing measurement facilities
comprised of components of standard make, installed, operated and maintained in
accordance with the latest edition of the American Petroleum Institute Manual of
Petroleum Measurement Standards and standard industry practices, and reconcile
book inventory with actual inventory.

(g)
Payment of damages in accordance with Section 2.06 of the Agreement occurring as
a result of, or settlement of, claims made in connection with the Pipelines and
Terminals and Operator’s operation, maintenance and repair activities.


7



--------------------------------------------------------------------------------



(h)
Operator shall include the operation of the Pipeline meter stations including
calibration of measurement and product analysis equipment, operation of booster
pumps, providing custody measurement as required by Company and the coordination
of product and feedstock movements as directed by Company. Operator will provide
sufficient on-the-job and outside training to its employees and contractors
operating and maintaining the Pipelines and Terminals for the operation thereof
in a safe and efficient manner in accordance with applicable Operator and
governmental rules and regulations and Laws. Operator shall prepare, file and
renew, as applicable, all operating licenses and/or permits as directed by
Company. Operator shall also be responsible for arranging for payment of any
fees in regard to operation of the Pipelines and Terminals.

(i)
Operator will close Pipeline valves in connection with a response to any
emergency involving the Pipelines. The Pipelines shall remain down until such
time as it is deemed safe by Company (in consultation with Operator) to resume
operation.

(j)
Operation of the Terminals’ rail car receiving facilities within such operating
parameters and specifications as may be in accordance with sound engineering and
operating practices and applicable Laws.

(k)
Perform rail car inspections at Terminals, where applicable. For rail cars owned
by Operator or its Affiliates, perform onsite running repairs on the following:
break shoes and keys, air hose and air hose hangers, end running board welds,
end still weld and loose platforms, knuckles, lock blocks, thowers, pins, cotter
key replacement in break rigging, replacement of top and bottom outlet cover
secure chains, replacement and/or securing of appliance bolts, securing of
bottom and top railing, air hose replacement, tool tighten and torque packing
nuts, manway gaskets, handhold, sill steps and end and side rails.

(l)
Such other operating services as Company may request from time to time.




8



--------------------------------------------------------------------------------

 

Exhibit D
Administrative Services
Attached to and made a part of that certain Operational Services Agreement,
dated June 26, 2013, by and among Phillips 66 Carrier LLC, Phillips 66 Partners
Holdings LLC and Phillips 66 Pipeline LLC, as amended from time to time:
(a)
As directed by Company, preparation, filing and renewal, as applicable, of
tariffs with FERC and/or state agencies.

(b)
As directed by Company, preparation and filing of permits, permit updates, and
other documents required by any regulatory body or government agency, federal,
state or local, if any, having jurisdiction over Operator, Company or their
respective businesses.

(c)
Maintain fixed asset records of the Pipelines, Terminals and/or other regulated
pipeline systems or terminals that Operator may operate upon request by Company
and acceptance by Operator.

(d)
Product quality and assurance.

(e)
Such other administrative services as Company may request from time to time.




9



--------------------------------------------------------------------------------

 

Exhibit E
Construction Services
Attached to and made a part of that certain Operational Services Agreement,
dated June 26, 2013, by and among Phillips 66 Carrier LLC, Phillips 66 Partners
Holdings LLC and Phillips 66 Pipeline LLC, as amended from time to time:
(a)
Construction, reconstruction, reconditioning, overhaul and replacement of
Pipelines and Terminals and their related facilities.

(b)
Provide such oversight and management services as may be necessary in connection
with the activities described in item (a) above.

(c)
Perform all planning, design and engineering functions related to the activities
described in item (a) above as may be necessary.

(d)
Facilitate the acquisition of all materials, equipment, services, supplies and
labor necessary for and related to the activities described in item (a) above.

(e)
Prepare and/or assist in the preparation of capital project (AFE) documents for
approval by Company.




10



--------------------------------------------------------------------------------



Exhibit F
Accounting Procedures
Attached to and made a part of that certain Operational Services Agreement,
dated June 26, 2013, by and among Phillips 66 Carrier LLC, Phillips 66 Partners
Holdings LLC and Phillips 66 Pipeline LLC, as amended from time to time:


This Exhibit shall govern the Accounting Procedures with regard to the billing
and/or reimbursement of costs incurred by Operator in connection with the
performance by Operator of the Services pursuant to the Agreement. These
Accounting Procedures shall be effective from the date hereof until replaced or
modified by mutual agreement of the Parties.
1.
General Provisions

(a)
Statements and Billings. Operator shall record Company’s financial transactions
resulting from the Agreement in Operator’s financial system and allow Company to
access its records in that system.

(b)
Payments by Company. Company shall pay all charges from Operator in accordance
with Section 3.05 of the Agreement.

(c)
Adjustments. Except as otherwise provided in the Agreement, the actual payment
of any such bills shall not prejudice the right of Company to protest or
question the correctness or appropriateness thereof; provided, however, that all
bills and statements rendered to Company during any calendar Year shall
conclusively be presumed to be true and correct after twenty-four (24) Months
following the end of any such calendar Year, unless prior to the end of said
twenty-four (24) Month period Company takes written exception thereto and makes
a claim against Operator for adjustment.

(d)
Financial Records. Operator shall maintain accurate books and records in
accordance with GAAP (as may be modified by FERC requirements) and in accordance
with the prescribed accounting requirements or system of accounts mandated by
any regulatory body or government agency, both federal and state, if any, having
jurisdiction over Operator, Company, or their respective businesses.

2.     Determination of Costs, Expenses and Expenditures. Subject to the
limitations and determinations hereinafter prescribed and the provisions of the
Agreement, Operator shall be reimbursed for all costs, expenses, expenditures
and fees by or on behalf of Operator in connection with the provision of the
Services. Such reimbursement shall include any necessary

11



--------------------------------------------------------------------------------



Direct Costs (as defined in Paragraph 3 below) and the applicable portion of the
Management Fee (as defined in the Omnibus Agreement).
(a)
It is the intent of the Parties that Services provided by employees of Operator
shall be budgeted and billed by Operator on a Direct Cost basis pursuant to
Section 3.03(a) of the Agreement to the extent that is feasible to measure and
account for the Services directly provided by such employees to Operator by
means of time sheets or other methods approved by Company. Direct Costs billed
to Company shall normally include field operation and maintenance personnel,
administrative personnel supporting Company on a full time or near full time
basis, and Home Office personnel (such as engineering and drafting personnel)
typically assigned directly to Company-related projects whose time is accounted
for by time sheets or other methods approved by Company.

(b)
It is the intent of the Parties that routine, ongoing Services (Home Office
Overhead, General and Administrative Costs (hereinafter “G&A Costs”)) benefiting
Company that are not feasible to measure and account for on a Direct Cost basis
shall be billed by Operator as part of the Operational and Administrative
Services Fee under the Omnibus Agreement.

(c)
It is the intent of the Parties that any G&A Costs associated with Company
capital projects be billed as a Direct Cost and submitted as a line item on
capital appropriations submitted by Operator to Company for approval. Such G&A
Costs shall not be included in the Operational and Administrative Services Fee
under the Omnibus Agreement.

(d)
Operator reserves the right to submit for Company review and approval unusual
G&A Costs that do not fit normal business billing patterns. Such costs might be
for items that in Operator’s judgment are outside the scope of the
Administrative Fee work such as engineering and drafting. (An example of this
might be Operator’s attorney devoting several weeks exclusively to Company to
handle a Company related issue.)

3.    Direct Costs. Reimbursement of Operator shall include, but shall not be
limited to, the right to reimbursement for the following Direct Costs:
(a)
Labor and Benefits.

(i)
Salaries and wages of Operator’s employees (or employees of Operator’s
Affiliate) directly assigned to the operation, maintenance, project work, or
other work relating to Company’s Pipelines and Terminals, including that portion
of such employees’ time related to ancillary activities such as training
required by Operator, and in any other activities required of Operator pursuant
to the Agreement.


12



--------------------------------------------------------------------------------



(ii)
Operator’s costs of all payroll taxes, and benefits and allowances and any other
payment paid or contributed by Operator which is measured by Operator’s
employees’ compensation; the above to include without limitation F.I.C.A.,
Operator’s costs of holiday, vacation, sickness and disability and other
customary allowances, Operator’s current costs of established plans for
employees’ group life insurance, hospitalization, retirement, stock purchase,
and other benefit plans of a like nature. Such costs will be charged on a
percentage assessment rate on the amount of salaries and wages chargeable to
Company under Paragraph 3(a)(i) above. The percentage assessment rate shall be
based on Operator’s actual cost experience. Company payment to Operator for
Operator’s workers’ compensation insurance premium is provided for in Paragraph
3(h) below and not in this Paragraph 3(a)(ii).

(b)
Plant, Property and Equipment. The cost of plant, property and equipment
purchased, leased or rented from suppliers and vendors expressly for the purpose
of providing Services to Company under the Agreement.

(c)
Materials, Supplies, Tools and Miscellaneous Equipment. Any materials, supplies,
tools and miscellaneous equipment purchased or furnished by Operator for the
benefit of Company shall be priced at cost. Equipment provided by Company
warehouse shall be priced at replacement value. For equipment or materials that
are transported to a location by Operator for the benefit of Company, any costs
or expenses incurred by Operator in connection therewith shall be reimbursed at
cost. Operator shall make reasonable efforts to ensure costs for such materials,
supplies, tools and miscellaneous equipment are compatible with industry norms.

(d)
Reimbursable Expenses of Employees. Operator shall bill Company for reasonable
personal expenses of its (or its Affiliates’) employees whose salaries, wages
and labor costs are chargeable under Paragraph 3(a)(i) above. Such reasonable
personal expense shall include out-of-pocket expenditures incurred by employees
in the performance of their duties on behalf of Company and which were
reimbursed under the terms of Operator’s official policy governing reimbursable
employee expenses.

(e)
Autos, Trucks and Heavy Mobile Work Equipment. All automotive, truck and other
mobile equipment shall be charged on a direct charge basis that is consistent
with Operators practices in charging such costs to its own facilities. When a
driver or operator is furnished with any such equipment, the rental rate of such
equipment shall not include wages and expenses of the driver or operator if they
will be charged separately.


13



--------------------------------------------------------------------------------



(f)
Permits, Licenses and Bond. Cost of permits, licenses and bond premiums
necessary to perform and provide Services for the Pipelines and Terminals.

(g)
Outside Services. The cost of outside services and expertise, including but not
limited to engineering, fees from consultants on regulatory matters, provided
that the outside services rendered were for the benefit of Company under the
Agreement, including the cost of contract services required or necessary in the
opinion of Operator in connection with the provision of the Services. Operator
shall make reasonable efforts to ensure costs for such services are competitive
with industry norms.

(h)
Insurance. Workers’ compensation insurance premiums paid or allocated as
respects Operator’s employees performing Services under the Agreement, not to
exceed state manual rates for such insurance on a guaranteed cost basis and
charged as an amount per $100 of payroll.

(i)
Utilities, Communication and Power. All costs incurred by Operator on behalf of
Company for utility, communication and power services, plus fuel costs.

(j)
Maintenance and Repair. All costs incurred to maintain the Pipelines and
Terminals and related facilities, periodically inspect the Pipelines and
Terminals for damages or other conditions that could affect the safe, efficient
and economical operation of the Pipelines and Terminals, and perform such
repairs to the Pipelines and Terminals as may be required.

(k)
Legal Expenses and Claims. (i) All costs and expenses, net of insurance
proceeds, of handling, investigating and settling litigation or Claims arising
by reason of the provision of the Services, or necessary to protect or recover
any of Company’s property, including, but not limited to, attorneys fees, court
costs, cost of investigation or procuring evidence and any judgments paid or
amounts paid in settlement or satisfaction of any such litigation or claims.
(Note: a “baseload” level of in-house legal assistance for Company is provided
and is included by Operator in the Operational and Administrative Services Fee
under the Omnibus Agreement.)

(l)
Damages and Losses to Pipelines and Terminals. To the extent not covered by
insurance, all costs or expenses necessary for the repair or replacement of the
Pipelines and Terminals made necessary because of damages or losses incurred by
fire, floods, earthquake, storm, theft, chemicals spills, accident, or other
cause, except those costs or expenses which Operator is liable for pursuant to
Article VI of the Agreement to which this Exhibit is attached. Operator shall
furnish Company Notice of damages or losses incurred as soon as practicable
after a report thereof has been received.


14



--------------------------------------------------------------------------------



(m)
Right-of-Way Costs. The costs of rights-of-way and land purchases, damages and
appraisals, and legal, regulatory and permit fees specifically related thereto.

(n)
Taxes. All Taxes of every kind and nature assessed or levied upon or incurred in
connection with the Pipelines and Terminals that have been paid by Operator for
the benefit of Company, including any charges or penalties for late payment
thereof, provided such late charge or fee did not arise from Operator’s gross
negligence of willful misconduct in the filing and payment of the appropriate
Tax.

(o)
Regulatory Costs. The cost of complying with mandated regulatory programs,
including, but not limited to, DOT operator qualification training.

(p)
Other Expenditures. Any other expenditure not covered or dealt with in the
foregoing provisions of Paragraphs 3(a) through (o), and that is incurred by
Operator in the necessary and proper conduct of the Services, and that may be
captured and billed to Company on a Direct Cost basis.




15



--------------------------------------------------------------------------------



Exhibit G
Arbitration Procedure
Attached to and made a part of that certain Operational Services Agreement,
dated June 26, 2013, by and among Phillips 66 Carrier LLC, Phillips 66 Partners
Holdings LLC and Phillips 66 Pipeline LLC, as amended from time to time:
Either Party may initiate dispute resolution procedures by sending a Notice to
the other Party specifically stating the complaining Party’s Claim and by
initiating binding arbitration in accordance with the Center for Public
Resources Rules for Non-Administered Arbitration of Business Disputes, by three
arbitrators who shall be neutral, independent, and generally knowledgeable about
the type of transaction which gave rise to the dispute. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided that
the arbitrators shall include in their report/award a list of findings, with
supporting evidentiary references, upon which they have relied in making their
decision. Judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof. The place of arbitration shall be
Houston, Texas.
Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in the Agreement:
(a)
All offers, conduct, views, opinions and statements made in the course of
negotiation or mediation by any of the Parties, their employees, agents,
experts, attorneys and representatives, and by any mediator, are confidential,
made for compromise and settlement, protected from disclosure under Federal and
State Rules of Evidence and Procedure, and inadmissible and not discoverable for
any purpose, including impeachment, in litigation or legal proceedings between
the Parties, and shall not be disclosed to any Person who is not an agent,
employee, expert or representative of the Parties, provided that evidence
otherwise discoverable or admissible is not excluded from discovery or admission
as a result of presentation or use in mediation.

(b)
Except to the extent that the Parties may agree upon selection of one or more
arbitrators, the Center for Public Resources shall select arbitrators from a
panel reviewed by the Parties. The Parties shall be entitled to exercise
peremptory strikes against one-third of the panel and may challenge other
candidates for lack of neutrality or lack of qualifications. Challenges shall be
resolved in accordance with Center for Public Resource rules.

(c)
The Parties shall have at least 20 Days following the close of hearing within
which to submit a brief (not to exceed 18 pages in length) and ten Days from
date of receipt of the opponent’s brief within which to respond thereto.


16



--------------------------------------------------------------------------------



(d)
The Parties expressly agree that the arbitrators shall not award punitive
damages, consequential damages, or attorneys’ fees (except attorneys’ fees
specifically authorized by the Agreement).

(e)
The fees and expenses of any mediator or arbitrator shall be shared equally by
the Parties.

(f)
The Parties may, by written agreement (signed by both Parties), alter any time
deadline or location(s) for meetings.

Time is of the essence for purposes of the provisions of this Exhibit.









17

